Knowlton, C. J.
This is an action upon a judgment, recovered more than twenty years before the date of the writ, and the only question is whether the action is barred by the statute . of limitations.
The provision of the statute touching this question is found in R L. c. 202, § 19, and is as follows: “A judgment or decree of a court of record of the United States or of this or any other State of the United States shall be presumed to be paid and satisfied at the expiration of twenty years after it was rendered.” This is applicable only to those judgments which have been rendered more than twenty years. It is found in the chapter which contains the general statute of limitations, and it is a special limitation of judgments in regard to which there is no proof that they remain unpaid. It implies that, when there is such proof, the judgment may be enforced.
This statute was before the court in Denny v. Eddy, 22 Pick. 533. The court said in the opinion: “The only statute bar to an action on a judgment of a court of record is that contained in the Rev. Sts. c. 120, § 24, providing that every judgment ‘ shall be presumed to be satisfied and paid at the expiration of twenty years after the judgment was rendered.’ ” The case was considered in reference to a general plea of the statute of limitations, and this section is distinctly held “to be the only statute bar” to such an action. The general provisions of the statute were substantially the same then as now. Rev. Sts. c. 120, §§ 1, 7. R. L. c. 202, §§ 1, 2. In Walker v. Robinson, 136 Mass. 280, 282, this statute was again before us, and it was assumed both by counsel and the court that, on proof of non-payment, lapse of time was no bar to an action on such a judgment. In Day v. Crosby, 173 Mass. 433, there was the same assumption. We have been referred to no decision that modifies the doctrine of Denny v. Fddy, ubi supra, although there are two or three dicta, relied on by the defendant, which appear to have been uttered without a particular consideration of the question, and without thought of their application to this special provision of the statute. Von Hemert v. Porter, 11 Met. 210, 216. Bannegan v. Murphy, 13 Met. 251, 253.
*247The defendant relies upon the fourth clause of the R. L. c. 202, § 1, which includes within the limitation of twenty years “ actions upon contracts which are not limited by the provisions of the following section or by any other provision of law.” This provision was before the court when Denny v. Eddy was decided. The answer to the contention is that this judgment is limited by another “ provision of law,” within the meaning of the statute. Section 19 is a special limitation of all such judgments, unless there is affirmative proof that they have not been paid. Section 18 also declares that, “If a special provision is otherwise made relative to the limitation of any action, the provisions of this chapter which are inconsistent therewith shall not apply.” Giving § 19 its true meaning, § 1, if construed as the defendant construes it, would be inconsistent with it.
Moreover, the whole force of the defendant’s argument rests upon his contention that an action upon a judgment is an action upon contract, within the meaning of the fourth clause. This clause relates only to actions of contract founded “upon contracts,” while § 2 includes “actions of contract founded upon contracts or liabilities, express or implied,” except, etc.
There are many cases that treat a liability upon a judgment as contractual in its nature, and some that call a judgment a contract; but there are others in which the word “ contract ” has been held not to include a judgment'. The meaning of the word often depends upon the connection in which it is used. See Bidleson v. Whytel, 3 Burr. 1545, 1548; Louisiana v. Mayor of New Orleans, 109 U. S. 285; Chase v. Curtis, 113 U. S. 452; Morley v. Lake Shore & Michigan Southern Railway, 146 U. S. 162, 169; Jordan v. Robinson, 15 Maine, 167, 168; Wolffe v. Eberlein, 74 Ala. 99; Smith v. Harrison, 33 Ala. 706, 710; Rae v. Hulbert, 17 Ill. 572, 579.
Actions upon the judgments referred to in § 19 are specially excepted from the provisions of R. L. c. 202, § 2, and we are of opinion that such judgments are not included in the fourth clause of § 1.

Exceptions overruled.